NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BAMBANG SUGIHARTO,                              No.    14-70920

                Petitioner,                     Agency No. A096-361-933

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Bambang Sugiharto, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Sugiharto’s motion to

reopen because he filed it more than five years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and the motion failed to establish materially changed

country conditions in Indonesia to qualify for the regulatory exception to the

limitations imposed on filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii),

see Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence was

immaterial in light of prior adverse credibility determination).

      PETITION FOR REVIEW DENIED.




                                          2                                      14-70920